DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 11/30/2021 has been considered by the examiner.


Allowable Subject Matter
Claims 1, 3-4, 6-12, 14-15, 17-18 and 20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1, 3-4, 6-12, 14-15, 17-18 and 20 are stated below.
Regarding independent Claims 1, 12 and 18, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “identifying a data use request of a data requestor, wherein the data use request comprises a data type of target data; identifying authorization information of a data owner; generating a data use authorization claim based on the authorization information, wherein the data use authorization claim indicates that the data owner authorizes the data requestor to use data; sending the data use authorization claim to a trusted application (TAPP) in a proxy service provider device, wherein the TAPP corresponds to the data type of the target data; obtaining initial data collected by the TAPP from a data acquisition address in the data use authorization claim, wherein the TAPP is executed in a trusted execution environment (TEE) and is configured to collect the initial data; verifying the initial data to obtain the target data that is successfully verified, wherein the target data comprises a data validity claim indicating a validity of the target data; and sending the target data to the data requestor” in combination with all the elements of the respective independent claims. 
The dependent claims 3-4, 6-11, 14-15, 17 and 20 are allowable due to its dependence on independent claims 1, 12 and 18 respectively.

The closest prior art made of record are:
Conley USPN10,505,741 teaches a method and system for cryptographically provable data certification and provenance. A data notarization service receives a request to provide certified data to a recipient.  The request may be received from the recipient or from an authorizing entity.  In response to the request, the data notarization service acquires the requested data, and applies one or more selected certifications to the requested data to produce certified data.  The data notarization service signs the certified data with a notarization.  The certifications are selected based at least in part on certification preferences specified by the recipient, and the notarization is applied in accordance with notarization references specified by the recipient.  The notarized and certified data is provided to the recipient in accordance with an authorization received by the authorizing entity.  The authorization may impose limits on when the data is provided and the content of the data provided. 
Zhang US2019/0020661 teaches a method and system for authorized access to data. A client device generates a request for authorized access to a protected resource and send the request to a server apparatus and records the request in a public database. The public database is a decentralized distributive database, and records in the public database are inalterable.  The client device is configured to utilize response information sent by the server apparatus in response to the request, to execute a corresponding operation for accessing the protected resource.  
Christensen et al. USPN10,192,250 teaches systems and methods for providing access to data sets owned by different entities.  A data marketplace platform allows a plurality of data set owners to each list their own data sets for licensing to any of a plurality of prospective data set license buyers.  The data marketplace platform, a data set owned by a data set owner, creating a sale listing for the data set, displaying, on the data marketplace platform, the sale listing for the data set to at least one prospective data set license buyer, receiving, from the prospective data set license buyer, an order to license the data set, and providing, via the data marketplace platform, access for the prospective data set license buyer to the data set.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495